Citation Nr: 0731979	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-25 174	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for cervical strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of left shoulder surgery.

4. Entitlement to an initial compensable disability rating 
for right shoulder instability.

5.  Entitlement to an initial compensable disability rating 
for plantar fasciitis.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia (Atlanta RO), which, inter alia, granted 
service connection for lumbosacral strain at a 10 percent 
disability rating, for cervical strain at a 10 percent 
disability rating, for status post left shoulder surgery 
(open Bankart repair) for left shoulder instability at a 20 
percent disability rating, for right shoulder instability at 
a noncompensable disability rating and for plantar fasciitis 
at a noncompensable disability rating.  

In his substantive appeal received by the Atlanta RO in June 
2004, the veteran requested a hearing on appeal before a 
Veterans Law Judge at the RO (Travel Board hearing).  In May 
2006, the veteran's claims folder was transferred from the 
Atlanta RO to the RO in St. Petersburg, Florida.  He failed 
to appear for the Travel Board hearing scheduled at the St. 
Petersburg RO in July 2007.  As the appellant has not 
submitted good cause for failure to appear to the hearing, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).


FINDINGS OF FACT

1.  The veteran's cervical spine disability, cervical strain, 
is not manifested by moderate limitation of motion of the 
cervical spine, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or a 
combined range of motion of the cervical spine not greater 
than 170 degrees or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The veteran's lumbar spine disability, lumbar strain, is 
not manifested by lumbosacral strain with muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in the standing position, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  The veteran's residuals of left (minor) shoulder surgery 
are not manifested by fibrous union of the humerus.

4.  The veteran's right (major) shoulder instability is not 
manifested by malunion of the humerus with moderate deformity 
or infrequent episodes of recurrent dislocation of the 
humerus at the scapoluhumeral joint with guarding of movement 
only at the shoulder level.  

5.  The service-connected plantar fasciitis is not manifested 
by limitation of motion of either foot.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5237 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5243 
(2007).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of left (minor) shoulder surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 
Diagnostic Code 5299-5202 (2007).

4.  The criteria for a compensable disability rating for 
right (major) shoulder instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1-4.10, 4.31, 4.71a, Diagnostic Codes 
5299-5202 (2007).

5.  The criteria for a compensable disability rating for 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.71a, Diagnostic Codes 5099-5021 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, June 2002, January 2007 and June 2007 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until January 2007, after the initial unfavorable AOJ 
decision.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since higher initial ratings being denied, there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess, supra, in deciding this issue.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board notes that several pieces of mail sent to the 
veteran by the Atlanta RO and the St. Petersburg RO have been 
returned as undeliverable with forwarding information 
indicating that the veteran resided in Virginia and, most 
recently, in Florida.  It does not appear from the claims 
file that the veteran has ever notified the VA that he moved 
or provided VA with a current address.  In Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), the Court stated: "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  In this case, every reasonable effort 
was made to locate the veteran.  The RO made numerous 
attempts to locate the veteran at his address of record and 
through alternate means, including contacting the credit 
union where his disability benefits are sent.  None of these 
efforts have produced a response from the veteran or 
determined the veteran's current residence.

The veteran did not report to his scheduled VA examinations.  
In Hyson, the Court also pointed out that VA must show that a 
claimant lacked "adequate reason", or "good cause" for 
failing to report for scheduled examinations.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined when VA so requested.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 38 
C.F.R. § 3.655(a),(b) (2007).  The Board notes that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

Increased rating - cervical strain

In an October 2002 rating decision, the veteran was granted 
service connection and assigned a 10 percent disability 
rating for his cervical spine disability under Diagnostic 
Codes 5003-5290.  Under Diagnostic Code 5003, degenerative 
arthritis is evaluated on the basis of limitation of motion 
of the involved joint.  Prior to the rule change in September 
2003, limitation range of motion of the cervical spine was 
rated under Diagnostic Code 5290.  Under this diagnostic 
code, a 10 percent disability rating is warranted for slight 
limitation of motion of the cervical spine and a 20 percent 
disability rating is warranted for moderate limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  
In a July 2002 VA examination, the veteran reported that he 
had been told he had a large osteocyte and degenerative joint 
disease of the cervical spine.  He gave a history of neck 
pain, which traveled to other parts of his body, especially 
his head, and gave him headaches.  He indicated that these 
symptoms were constant and had not allowed him to do any 
significant physical activity or work.  Upon examination, the 
veteran had some evidence of muscle spasm; however, there was 
no radiation of pain on movement or tenderness and no signs 
of radiculopathy.  Active range of motion of the cervical 
spine was cervical spine flexion of 55 degrees, extension of 
50 degrees, right and left lateral extension of 40 degrees 
each, and right and left rotation of 80 degrees each.  There 
was some pain during the active range of motion of the 
cervical spine especially during flexion.  The range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination.  There was no ankylosis 
of the cervical spine.  A contemporaneous x-ray reflected a 
normal study and the diagnosis was cervical sprain.  There 
was no evidence of degeneration.

In a July 2004 VA examination, the veteran reported that due 
to his cervical spine condition, he had suffered from pain 
located at C5-8 all day.  He indicated that his pain was 
constant but worse in the morning, travels down the shoulder 
blades, and is squeezing, aching, sharp, sticking and 
cramping in nature.  The pain level was 8.5 out of 10 and 
could be elicited by physical activity and stress.  It was 
relieved by rest and at times by itself.  The veteran 
reported that, at the time of the pain, he required bed rest, 
that he could not function if he had a long day, and that he 
had to stop and bring the pain down.  He indicated that, over 
the prior year, he had intermittent episodes of 
incapacitation.  Upon examination, the veteran had no 
evidence of radiating pain on movement or of muscle spasm or 
tenderness.  His range of motion was 35 degrees of flexion, 
10 degrees of extension, 20 degrees of right lateral flexion, 
15 degrees of left lateral flexion, 65 degrees right rotation 
and 70 degrees left rotation.  Each of these measurements 
represented the degree at which pain begins.  The veteran's 
limitation of motion was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the spine.  A contemporaneous x-ray reflected 
that there was no gross fracture or dislocation seen to the 
top of T1. The diagnosis was cervical strain.

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's cervical 
spine disability under Diagnostic Code 5290.  The veteran's 
cervical spine condition over the appeals period does not 
approximate moderate limitation of motion of his cervical 
spine.   In his July 2002 examination, the veteran had 
essentially full range of motion, even factoring the pain he 
had on forward flexion.  The veteran's flexion at the 
examination was to 55 degrees and normal flexion for the 
cervical spine is to 45 degrees.  In his July 2004 
examination, the veteran's limitation of motion was limited 
by pain but did not represent a limitation that would be 
considered moderate.  Therefore, a higher disability rating 
is not warranted under Diagnostic Code 5290.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

When the new regulations came into effect in September 2003, 
Diagnostic Code 5237 was created which contemplates 
lumbosacral and cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Since the veteran carries a current 
diagnosis of cervical stain, the Board has considered rating 
his disability under this Diagnostic Code.  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for cervical spine disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent disability 
rating is warranted when forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees, and a 20 percent disability rating is warranted 
when forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or when the 
combined range of motion of the cervical spine is not 
greater than 170 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).

The veteran's cervical spine condition does not warrant 
higher disability rating under Diagnostic Code 5237.  His 
flexion range of motion measurement was 55 degrees in July 
2002 and 35 degrees in July 2004, with pain at the end of the 
range of motion.  Both of these measurements are greater than 
30 degrees contemplated for the 20 percent rating.  In 
addition, the veteran's combined range of motion for his 
cervical spine was 345 in July 2002 and 215 in July 2004.  
These measurements factored in pain and both are greater than 
the 170 degrees necessary to warrant a 20 percent disability 
rating.  Finally, the veteran did not have muscle spasm or 
guarding severe enough to result in an abnormal gait and he 
did not have scoliosis, revered lordosis or abnormal 
kyphosis.  Therefore, in accordance with the General Formula, 
a higher rating is not warranted under Diagnostic Code 5237.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has considered other diagnostic codes for rating 
disabilities of the cervical spine.  Under the regulations in 
effect prior to September 2003, Diagnostic Code 5287 
contemplated ankylosis of the cervical spine, however, both 
examiners observed that the veteran did not have ankylosis of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).  Under the current rating criteria, the Diagnostic 
Codes that would be potentially applicable are to be rated 
using the General Formula.  However, as noted above, the 
veteran's cervical spine disability does not warrant a higher 
rating under the General Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 
(2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for his cervical spine disability.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

There is no evidence of record that the veteran's service-
connected cervical strain causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
20 percent disability rating for the veteran's cervical 
strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating - lumbar strain

In the October 2002 rating decision, the veteran was granted 
service connection and assigned a 10 percent disability 
rating for his lumbar spine disability under Diagnostic Code 
5295 for lumbosacral strain.  Under Diagnostic Code 5295, a 
10 percent disability rating is warranted for lumbosacral 
strain with characteristic pain on motion and a 20 percent 
disability rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

In his July 2002 VA examination, the veteran reported that he 
had back pain that required bed rest three times a day.  
Examination of the lumbar spine revealed some muscle spasm 
and tenderness, the straight leg testing as negative 
bilaterally and there were no signs of radiculopathy.  The 
active range of motion of the veteran's lumbar spine was 
flexion at 95 degrees, with pain at that degree, extension of 
35 degrees, right and left lateral extension at 40 degrees 
each and right and left rotation at 35 degrees each.  The 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the lumbar spine.   A contemporaneous x-ray 
revealed a negative study and the diagnosis was lumbosacral 
strain with no evidence of degenerative changes.  

In his July 2004 VA examination, the veteran reported that he 
had pain four times per week, lasting 72 hours each time, 
that the pain travels to his hips and is squeezing, aching, 
sharp and cramping in nature.  The pain comes by itself and 
can be elicited by activity and is relieved by rest and 
Motrin.  The veteran reported he has spasms at which time he 
is bed ridden.  He also reported that his condition does not 
cause incapacitation.  Upon examination, the veteran had 
radiating pain down his legs.  He had no muscle spasm or 
tenderness and there was positive straight leg raising on the 
right and left.  Active range of motion of the thoracolumbar 
spine was flexion of 80 degrees, extension of 20 degrees, 
right lateral extension of 20 degrees,  left lateral flexion 
of 25 degrees, right rotation of 20 degrees and left rotation 
of 25 degrees.  These range of motion measurements reflect 
the degree where pain began.  The range of motion was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  There was no ankylosis of the spine.  
There were signs of intervertebral disc syndrome at the 
lumbar spine, which caused erectile dysfunction but did not 
cause any bowel dysfunction or bladder dysfunction.  A 
contemporaneous x-ray showed no evidence of acute osseous 
injury or significant degenerative change.  There was an 
incidental note of un-united apophyses of the transverse 
process of L1, definite on the right and possible on the 
left.  The diagnosis was lumbosacral strain with 
intervertebral disc involving the L4-5 spinal nerve segments 
with sensory dysfunction and pain running down his legs.  

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's lumbar spine 
disability under Diagnostic Code 5295.  A 20 percent 
disability rating would require a showing of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in the standing position.  The July 2002 examiner 
noted some muscle spasm and tenderness; however, this was not 
on forward bending and was slight, and the July 2004 examiner 
noted that the veteran did not have muscle spasm.   In 
addition, the veteran did not have loss of motion of the 
lateral spine.  Therefore, a higher disability rating is not 
warranted under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

As noted above, current Diagnostic Code 5237 contemplates 
lumbosacral strain and is rated under the General Formula.  
For lumbar spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, the General Formula directs that a 10 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
spinal contour or there is vertebral body fracture with loss 
of 50 percent or more of height.  A 20 percent disability 
rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The veteran's lumbar spine condition does not warrant higher 
disability rating under Diagnostic Code 5237.  His flexion 
range of motion measurement was 95 degrees in July 2002, with 
pain beginning at that level, and 80 degrees in July 2004, 
with pain at the end of the range of motion.  Both of these 
measurements are greater than 60 degrees contemplated for the 
20 percent rating.  The veteran's combined range of motion 
for his cervical spine was 280 in July 2002 and 190 in July 
2004.  These measurements factored in pain and both are 
greater than the 120 degrees necessary to warrant a 20 
percent disability rating.  In addition, the veteran did not 
have muscle spasm or guarding severe enough to result in an 
abnormal gait and he did not have scoliosis, revered lordosis 
or abnormal kyphosis.  Therefore, in accordance with the 
General Formula, a higher rating is not warranted under 
Diagnostic Code 5237. 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

The July 2004 examiner diagnosed the veteran with 
intervertebral disc syndrome.  Therefore, the Board has 
considered rating the veteran under the Diagnostic Code for 
intervertebral disc syndrome.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Formula or the Formula for Incapacitating 
Episodes, whichever method results in the higher evaluation.  
The regulation defines an incapacitating episode as a period 
of acute signs and symptoms that requires bed rest prescribed 
by a physician and treatment by a physician.  Incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months warrant a 10 
percent disability evaluation, and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 40 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).   

As noted above, the veteran's lumbar spine disability would 
not warrant a higher rating under the General Formula.  
Regarding the Formula for Incapacitating Episodes, the 
veteran has not reported that any physician has prescribed a 
period of bed rest for treatment of his lumbar spine 
disability, and he reported to the July 2004 examiner that 
his condition did not cause incapacitation.  As such, the 
veteran's lumbar strain does not warrant a higher disability 
rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5240, 5241, 5242 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for his lumbar spine disability.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

The Board notes that under the current rating criteria, any 
associated objective neurological abnormalities should be 
evaluated separately, under the appropriate diagnostic code.   
The veteran has complained of pain in his legs, radiating 
from his lower back.  The July 2002 examiner found that the 
veteran's cranial nerves II through XII were intact, his 
coordination was normal and there was no sign of peripheral 
neuropathy.  In his July 2004 examination, the examiner found 
that there was L4-5 spinal nerve involvement revealing 
finding of neuralgia.  There was sensory dysfunction with 
findings of radiating pain down the legs.  Neurological 
examination of the upper extremities revealed that motor and 
sensory functions were within normal limits and the right and 
left upper extremities reflexes revealed biceps jerk +2 and 
triceps jerk +2.  Neurological examination of the lower 
extremities revealed motor functions were within normal 
limits.  There was sensory dysfunction with findings of 
radiating pain down the legs.  The right and left lower 
extremities reflexes revealed knee jerk +2 and ankle jerk +2.  
The assessment was sensory dysfunction with findings of pain 
radiating down the legs.  The examiner did not diagnose a 
neurological disorder.  Therefore, separate ratings for 
neurological disorders in the veteran's legs are not 
warranted.

There is no evidence of record that the veteran's service-
connected lumbar strain causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
20 percent disability rating for the veteran's lumbar strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating-residuals of  left (minor) shoulder surgery

In the October 2002 rating decision, the veteran was granted 
service connection for residuals of left shoulder surgery 
Diagnostic Codes 5299-5202.  Disabilities may be rated by 
analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2007).  In the 
October 2002 rating decision, the veteran was granted service 
connection at a 20 percent rating for his left (minor) 
shoulder disability under Diagnostic Code 5202 which 
contemplates impairment of the humerus.  Under Diagnostic 
Code 5202, a 20 percent disability rating is warranted for 
the minor (non-dominant) shoulder when there is malunion of 
the humerus with moderate or marked deformity, infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level or frequent episodes of recurrent dislocation 
of the humerus at the scapulohumeral joint with guarding of 
all arm movements.  A 40 percent rating is warranted for the 
minor (non-dominant) shoulder when there is a fibrous union 
of the humerus.
38 C.F.R. § 4.71a, Diagnostic Code 5202.

In a July 2002 VA examination, the veteran reported that he 
had a Bankart reconstruction of his left shoulder five and a 
half years prior and that, despite the surgery, he had 
painful motion and weakness of the implanted joint and took 
Motrin and rest as a guard against the pain in his shoulder.  
Upon examination, the veteran had flexion of 90 degrees in 
his left shoulder with pain stating at 45 degrees, abduction 
of 90 degrees, and external and internal rotation of 90 
degrees.  The examiner noted that pain was the major 
limitation for active range of motion, which was additionally 
limited by lack of endurance.  He also noted that the veteran 
had mild ankylosis of the left shoulder joint at abduction 
and that the left shoulder was not additionally limited by 
fatigue, weakness or incoordination.  A contemporaneous x-ray 
revealed a postsurgical change for the metallic deficits 
sustained within the glenoid crown from the prior surgery.  
The diagnosis was status post left shoulder surgery with 
postsurgical changes.

A July 2004 VA examination report shows that the veteran 
reported having pain every day that worsened before it rained 
and was stabbing at times.  He indicated that he had 
incapacitating episodes which occurred as often as six times 
per year and lasted for 30 days and that over the prior year 
he had intermittent episodes of incapacitation.  The examiner 
noted there was pain and weakness in the implanted joint and 
that the impairment was the ability to lift anything with 
some weight, having to guard the shoulder at all times and 
having limited mobility.  Upon examination, the veteran's 
left shoulder appeared abnormal, with findings of a scar 9 
centimeters by 0.2 centimeters.  Range of motion of the left 
shoulder was flexion at 140 degrees, abduction at 130 
degrees, external rotation at 90 degrees and internal 
rotation at 80 degrees, with pain beginning at each of the 
measurements.  Range of motion was not additionally limited 
by fatigue, weakness, lack of endurance or incoordination.  A 
contemporaneous x-ray showed evidence of prior surgery at the 
scapula with no evidence of acute osseous injury and metallic 
densities consistent with orthopedic hardware at the glenoid 
portion of the scapula.  The diagnosis was status post open 
Bankart repair.  

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's left shoulder 
disability under Diagnostic Code 5202.  To warrant a higher 
disability rating of 40 percent available under this 
Diagnostic Code, the veteran would need to have a fibrous 
union of the humerus.  The veteran's July 2002 and July 2004 
x-rays did not show this condition and the examiners did not 
diagnose it.  Therefore, a higher disability rating is not 
warranted under Diagnostic Code 5202.  

In evaluating he veteran's left shoulder disability, the 
Board has considered other disability ratings under the 
rating criteria for disabilities of the shoulder.  However, 
the veteran does not have ankylosis of the scapulohumeral 
articulation, limitation of motion of the left shoulder to 
midway between the side and shoulder level, or dislocation, 
nonunion or malunion of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5203 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 20 percent rating from the date of 
his claim for his left shoulder disability.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

There is no evidence of record that the veteran's service-
connected left shoulder disability causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
higher percent disability rating for the veteran's left 
shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In terms of the veteran's surgical scar, impairments 
associated with a veteran's service-connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  The Board has considered whether a 
separate rating may be assigned for scarring.  However, the 
competent medical evidence does not support a compensable 
rating for scarring, as the scarring is does not cover an 
area or areas of 144 square inches (929 square centimeters) 
or more.  See 38 C.F.R. § 4118, Diagnostic Code 7802 (2007).  
Therefore, a separate rating for the veteran's scar is not 
warranted.

Increased rating - right (major) shoulder instability

In the October 2002 rating decision, the veteran was granted 
service connection at a noncompenable disability rating for 
right (dominant) shoulder instability under Diagnostic Codes 
5299-5202.  38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 
5202, which contemplates impairment of the humerus, a 20 
percent disability rating is warranted for the major 
(dominant) shoulder when there is malunion of the humerus 
with moderate deformity or infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
guarding of movement only at the shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

In every instance in which the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2007).

In his July 2002 VA examination, the veteran reported that he 
had a history of frequent dislocation of his right shoulder 
that prevented him from playing ball or reaching overhead.  
He described these symptoms as being constant and stated that 
his right shoulder condition has necessitated him having bed 
rest two to three times a month and has been treated by a 
physician.  He takes Motrin as needed.  Upon examination, the 
veteran had flexion of 180 degrees in his right shoulder, 
abduction of 180 degrees, and external and internal rotation 
of 90 degrees.  The examiner noted that his right shoulder 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  A 
contemporaneous x-ray revealed a normal study.  The examiner 
noted that there was no pathology upon which to base a 
diagnosis.

A July 2004 VA examination report shows that the veteran 
reported having frequent dislocations, guarding at all times, 
and always being in pain and that these symptoms occur 
intermittently as often as three dislocations with each 
occurrence lasting for 30 days.  The ability to perform 
during these flare-ups is limited because the veteran cannot 
sleep very well and must wait several days after the 
dislocation before he is able to reuse it.  He stated that 
his condition does not cause incapacitation.  The current 
treatment was staying off it and guarding against possible 
dislocation.  The veteran's right shoulder was within normal 
limits upon examination.  Range of motion of the right 
shoulder was flexion at 140 degrees, abduction at 130 
degrees, external rotation at 90 degrees and internal 
rotation at 80 degrees, with pain beginning at each of the 
measurements.  Range of motion was not additionally limited 
by fatigue, weakness, lack of endurance or incoordination.  A 
contemporaneous x-ray showed no evidence of acute fracture or 
dislocation involving the glenohumeral joint.  The diagnosis 
was status post thermal capsulorrhaphy.  

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's right 
shoulder disability under Diagnostic Code 5202.  To warrant a 
compensable disability rating, the veteran would need to have 
malunion of the humerus with moderate deformity or infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level.  There is no evidence that the veteran has 
malunion of the humerus at the scapulbohumeral joint, as his 
July 2002 x-ray report indicated a normal study and his July 
2004 x-ray report indicated that there was no evidence of 
acute fracture or dislocation involving the glenohumeral 
joint.  In addition, while the veteran reported that the had 
a history of repeated dislocations of his right shoulder, 
there is no evidence that the veteran has dislocated his 
right shoulder.  Therefore, a higher disability rating is not 
warranted under Diagnostic Code 5202.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

In evaluating the veteran's right shoulder disability, the 
Board has considered other disability ratings under the 
rating criteria for disabilities of the shoulder.  However, 
the veteran does not have ankylosis of the scapulohumeral 
articulation, limitation of motion of the right shoulder to 
midway between the side and shoulder level, or dislocation, 
nonunion or malunion of the clavicle or scapula. 38 C.F.R. 
§ 4.71a, 
Diagnostic Codes 5200, 5201, 5203 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensable percent rating from 
the date of his claim for his right shoulder disability.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

There is no evidence of record that the veteran's service-
connected right shoulder disability causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  Thus, the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
veteran's right shoulder disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased rating - plantar fasciitis

In the October 2002 rating decision, the veteran was granted 
service connection for plantar fasciitis under Diagnostic 
Codes 5299-5021.  Disabilities may be rated by analogy to a 
closely related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  Diagnostic Code 5021, for 
myositis, is to be rated on limitation of motion of the 
affected parts, as degenerative arthritis.
 
At his July 2002 examination, the veteran reported that he 
had been suffering from his bilateral foot condition for 
about three years.  At the examination, he complained of 
weakness, stiffness, fatigue and pain at rest, standing or 
walking.  He reported that he had not had surgery for his 
plantar fasciitis.  Examination of the feet did not reveal 
any signs of abnormal weight bearing and the veteran did not 
require a device for walking.  The veteran's feet did not 
reveal any painful motion, weakness, edema, atrophy of 
musculature, disturbed circulation or tenderness.  The 
examiner observed that the veteran did not have flat feet and 
that palpation of the plantar surface of the feet revealed 
some slight tenderness.  Examination of the Achilles tendon 
revealed good alignment.  The veteran had no clawfoot, 
hammertoes, Morton metatarsalgia, hallux vulgus or hallux 
rigidus.  Dorisflexion of the toes produced no pain, and 
dorsiflexion of the ankle joint produced no limitation.  
Palpation of the metatarsal heads of the toes produces no 
tenderness.  The veteran did not require any assistive device 
for walking.  He had mild limited function of continuous 
sitting and standing because of the pain.

In his July 2004 examination, the veteran reported that he 
had pain, weakness, stiffness and fatigue while at rest, 
standing or walking.  The examiner noted that the functional 
impairment was having to pop it or crack it every morning so 
he could walk.  Examination of both feet revealed no 
tenderness, weakness, edema, atrophy or disturbed 
circulation.  Pes planus was not present.  Hallux valgus of 
the both feet was present, the degree of angulation was 
slight with no resection of the metatarsal head.  the veteran 
had limitations with standing and walking in that he was only 
able to walk 200 yards and only able to stand for 10 to 15 
minutes.  He did not 
require any type of assistive device.  The diagnosis was 
plantar fasciitis. 

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's plantar 
fasciitis under Diagnostic Code 5021.  The veteran does not 
have limitation of motion in his feet.  

The Board has considered other diagnostic codes for rating 
disabilities of the foot.  The July 2004 examiner diagnosed 
the veteran with hallux valgus, which is rated under 
Diagnostic Code 5280.  In order to warrant a compensable 
disability rating under this code, the veteran would need to 
have had his toes operated on with resection of the 
metatarsal head or severe hallux valgus, if equivalent to the 
amputation of the great toe.  The July 2004 examiner 
specifically noted that there was no resection of the 
metatarsal head, and did not note that the veteran's hallux 
valgus was equivalent to the amputation of the great toe.  
Other Diagnostic Codes concerning disabilities of the feet 
are not applicable here as the clinical findings do not 
reflect that the veteran has a diagnosis of, or 
symptomatology that would be equivalent or analogous to, a 
weak foot, pes cavus, Morton's disease, hallux rigidus, 
hammer toes, malunion or nonunion of the metatarsal bones or 
a foot injury to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 or 5284 
(2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensable disability rating 
from the date of his claim for his plantar fasciitis.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

There is no evidence of record that the veteran's service-
connected plantar fasciitis causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
higher percent disability rating for the veteran's plantar 
fasciitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

An initial disability rating in excess of 10 percent for 
cervical strain is denied.

An initial disability rating in excess of 10 percent for 
lumbosacral strain is denied.

An initial disability rating in excess of 20 percent for 
residuals of left shoulder surgery is denied.

An initial compensable disability rating for right shoulder 
instability is denied.

An initial compensable disability rating for plantar 
fasciitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


